            Case 3:17-cv-05806-RJB Document 394 Filed 06/10/20 Page 1 of 7




 1                                                                  The Honorable Robert J. Bryan

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
     STATE OF WASHINGTON,                             No. 3:17-cv-05806-RJB
 9
            PLAINTIFF,
10
            v.
11

12   THE GEO GROUP, INC.,

13          DEFENDANT.
14   UGOCHUKWU GOODLUCK                               No. 3:17-cv-05769-RJB
     NWAUZOR, FERNANDO AGUIRRE-
15
     URBINA, individually and on behalf of all        STIPULATION RE: DEPOSITION BY
16   those similarly situated,                        REMOTE VIDEO MEANS

17                                    Plaintiff,
18          v.
19
     THE GEO GROUP, INC., a Florida
20   corporation,

21                                  Defendant.
22
                                             STIPULATION
23
     This stipulation is made and entered into between the Parties, by and through their respective
24
     counsel, with reference to the following:
25
            1.      In response to the COVID-19 pandemic, national, state, and local officials have
26

       STIPULATION RE DEPOSITION BY                   1              ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       REMOTE VIDEO MEANS--3:17-cv-                                       800 Fifth Avenue, Suite 2000
       05806-RJB                                                              Seattle, WA 98104
                                                                                 (206) 442-4492
            Case 3:17-cv-05806-RJB Document 394 Filed 06/10/20 Page 2 of 7




 1   declared a state of emergency. Public health officials recommend that people maintain physical

 2   distance between themselves and others to slow the spread of COVID-19.

 3          2.      The Parties wish to proceed with depositions in this matter, which typically

 4   involves close physical proximity. To observe social distancing and other health and safety

 5   protocols, the Parties may conduct depositions through remote video means.

 6          THEREFORE, IT IS HEREBY STIPULATED AND AGREED AS

 7   FOLLOWS:

 8          1.      Plaintiffs will depose Brian Evans and Dan Ragsdale by remote video means

 9   pursuant to Fed. R. Civ. P. 30(b)(4).

10          2.      Physical Presence. Brian Evans and Dan Ragsdale will be made available for

11   deposition by video. The witness will agree, on the record at the beginning of the deposition not

12   to converse with anyone off of the video recording while the parties are on the record. This

13   agreement will include nonverbal communication. Nothing in this section should be construed

14   to prohibit the witness from seeking IT support, should the need arise. Nor shall it prohibit the

15   corporate representative from appearing in the same room as the witness, so long as the corporate

16   representative remains on video for the duration of the deposition and maintains her own video

17   stream separate from that of the witness.

18          3.      Participant List. At least forty-eight (48) hours prior to the noticed deposition

19   date, each individual planning to participate in the deposition must notify the party noticing the

20   deposition of his/her intent to participate and provide the following information to the noticing

21   party: (a) name, (b) email address, and (c) phone number. The noticing party will share this

22   information with the vendor arranging the deposition for the limited purpose of facilitating each

23   participating parties’ access to the video web portal for the deposition.

24          4.      Technology Requirements. All video depositions will be stenographically

25   recorded by a court reporter with real-time feed capabilities. Each individual participating in a

26   deposition conducted by video must have a webcam-equipped device (such as a desktop, laptop,

       STIPULATION RE DEPOSITION BY                     2                ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       REMOTE VIDEO MEANS--3:17-cv-                                           800 Fifth Avenue, Suite 2000
       05806-RJB                                                                  Seattle, WA 98104
                                                                                     (206) 442-4492
            Case 3:17-cv-05806-RJB Document 394 Filed 06/10/20 Page 3 of 7




 1   or tablet), and a device with audio-capabilities or access to a telephone for calling into the

 2   deposition. Other than this equipment, the witness shall not be permitted to have access to any

 3   other communication devices (such as a cellphone) while on the record, but a witness may have

 4   access to devices that may help him or her participate in the conference such as speakers, remote

 5   hotspot devices, headphones, or other similar devices that are not used for communication with

 6   a third-party. The witness will be responsible for ensuring that they have access to required

 7   equipment on the day of the deposition and that the any equipment checks or tests (as instructed

 8   by the deposition services vendor) have been completed prior to the deposition. Noticing counsel

 9   are not responsible for the quality or functionality of the video and audio stream for the witness,

10   observers, or other participants. Attendees agree to work in good faith to facilitate remote

11   participation.

12          5.        Identification of Individuals in Attendance. Each witness, attorney, and other

13   person attending the deposition shall be identified on the record at the commencement of the

14   deposition. Under no circumstances may a person attend the deposition remotely in any manner

15   without identifying themselves on the record at the commencement of the deposition.

16          6.        Conduct by Participants Appearing Remotely. Each individual participating in

17   the deposition (including counsel for the deponent) must do so remotely (subject to the

18   limitations in Paragraph 1) and agrees to have an active video stream and audio line for the

19   duration of the deposition. Each participant should attend from a quiet, private location. The

20   parties understand that there are technological limits for all involved and that certain glitches

21   may be impossible to avoid, but that all attendees will work in good faith to avoid any such

22   glitches where possible.

23          7.        Counsel Representing the Deponent During a Video Deposition. While on the

24   record, counsel for the deponent shall not communicate with the witness at all outside of the

25   video/audio stream. This includes, but is not limited to, instant messaging, text messaging, or

26   any equivalent. In the event any such communications occur, the parties agree that the

       STIPULATION RE DEPOSITION BY                     3               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       REMOTE VIDEO MEANS--3:17-cv-                                          800 Fifth Avenue, Suite 2000
       05806-RJB                                                                 Seattle, WA 98104
                                                                                    (206) 442-4492
            Case 3:17-cv-05806-RJB Document 394 Filed 06/10/20 Page 4 of 7




 1   communications are discoverable. Only one person may be designated to make objections. This

 2   does not prohibit counsel from making objections or statements on the record that are allowable

 3   under existing applicable rules for depositions, including, but not limited to ensuring the witness

 4   can properly see exhibits that are being shown to him or her and ensuring all parties are on the

 5   same page of the exhibit.

 6           8.      Disruptions. In the event a participant’s video feed is interrupted or otherwise

 7   becomes hidden from view, the deposition will be suspended, and the parties will go back on the

 8   record only when the participant’s video stream functionality has been restored. Disruptions due

 9   to video streaming, phone line interruptions, or other technical problems shall not be counted

10   against record time. If a party believes that the transmission and/or recording was disrupted in

11   bad faith, including but not limited to for purposes of delay, it may seek further appropriate relief

12   from the Court.

13           9.      Court Reporter and Videographer. The parties will stipulate, in accordance with

14   Fed. R. Civ. P. 30(b)(5), that the court reporter or videographer may participate in the deposition

15   by remote means, and that the deposition will be deemed to have been conducted “before” that

16   officer, even though the officer is not physically present with the deponent, so long as that officer

17   is able to identify the deponent.

18           10.     Exhibits. Exhibits will be shared electronically through the court reporter’s

19   exhibit share platform, Exhibit Share, which requires all participants to have a web browser. The

20   noticing party agrees to provide exhibits via email should technical issues arise.

21           11.     Official Record. The court reporter’s transcript, and the videographer’s recording

22   (if any), shall constitute the official record of the deposition for all purposes.

23           12.     Other Recording. No participant other than the court reporter and videographer

24   (if any) may record or photograph any of the proceedings. This shall include recording using any

25   form of remote transmitting device, computer recording device, laptops, camera, and personal

26   device, including smart phones, tablets, iPads, Androids, iPhones, Blackberries, or other PDAs.

       STIPULATION RE DEPOSITION BY                       4                ATTORNEY GENERAL OF WASHINGTON
                                                                                    Civil Rights Division
       REMOTE VIDEO MEANS--3:17-cv-                                             800 Fifth Avenue, Suite 2000
       05806-RJB                                                                    Seattle, WA 98104
                                                                                       (206) 442-4492
            Case 3:17-cv-05806-RJB Document 394 Filed 06/10/20 Page 5 of 7




 1   Nothing in this provision prevents or limits the taking of notes by those identified on the record.

 2             13.   Use of Remote Depositions at Trial. Remote depositions conducted in accordance

 3   with this Stipulation may be admitted at trial with the same effect as a deposition conducted in-

 4   person.

 5             14.   Instant Visual Display Technology. In the event the noticing party utilizes instant

 6   visual display technology such that the court reporter’s writing of the proceeding will be

 7   displayed in real-time, the witness shall not have access to the instant visual display, unless

 8   agreed upon by the parties.

 9             15.   Applicable Authority. Unless otherwise set forth herein, the Federal Rules of

10   Civil Procedure, Federal Rules of Evidence, and other applicable authority shall govern as

11   though the deposition was conducted in-person.

12             SO STIPULATED this 10th day of June 2020.

13    AKERMAN LLP                                       SCHROETER GOLDMARK &
                                                        BENDER
14    s/Adrienne Scheffey
15    Colin L. Barnacle (Admitted pro hac vice)         s/ Jamal N. Whitehead
      Adrienne Scheffey (Admitted pro hac               Adam J. Berger, WSBA #20714
16    vice)                                             Lindsay L. Halm, WSBA #37141
      1900 Sixteenth Street, Suite 1700                 Jamal N. Whitehead, WSBA #39818
17    Denver, Colorado 80202                            Rebecca J. Roe, WSBA #7560
      Tel: (303) 260-7712                               810 Third Avenue, Suite 500
18
      Fax: (303) 260-7714                               Seattle, WA 98104
19    Colin.Barnacle@akerman.com                        Tel: (206) 622-8000 ~ Fax: (206) 682-2305
      Adrienne.Scheffey@akerman.com                     berger@sgb-law.com
20                                                      halm@sgb-law.com
      III BRANCHES LAW, PLLC                            whitehead@sgb-law.com
21    Joan K. Mell, WSBA #21319
      1019 Regents Boulevard, Suite 204                 THE LAW OFFICE OF R. ANDREW
22
      Fircrest, WA 98466                                FREE
23    Tel: (253) 566-2510                               Andrew Free (Pro Hac Vice)
      joan@3ebrancheslaw.com                            P.O. Box 90568
24                                                      Nashville, TN 37209
      Attorneys for Defendant                           Tel: (844) 321-3221 ~ Fax: (615) 829-8959
25                                                      andrew@immigrantcivilrights.com
26

       STIPULATION RE DEPOSITION BY                     5                ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       REMOTE VIDEO MEANS--3:17-cv-                                           800 Fifth Avenue, Suite 2000
       05806-RJB                                                                  Seattle, WA 98104
                                                                                     (206) 442-4492
          Case 3:17-cv-05806-RJB Document 394 Filed 06/10/20 Page 6 of 7




 1   ROBERT W. FERGUSON                         SUNBIRD LAW, PLLC
     Office of the Attorney General             Devin T. Theriot-Orr, WSBA # 33995
 2                                              1001 Fourth Avenue, Suite 3200
     s/ Marsha Chien                            Seattle, WA 98154-1003
 3                                              Tel: (206) 962-5052 ~ Fax: (206) 681-9663
     MARSHA CHIEN, WSBA No. 47020
 4   ANDREA BRENNEKE, WSBA No.                  devin@sunbird.law
     22027
 5   LANE POLOZOLA, WSBA No. 50138              MENTER IMMIGRATION LAW,
     PATRICIO A. MARQUEZ, WSBA No.              PLLC
 6   47693                                      Meena Menter, WSBA # 31870
     Assistant Attorneys General                8201 164th Ave NE, Suite 200
 7
     Office of the Attorney General             Redmond, WA 98052
 8   800 Fifth Avenue, Suite 2000               Tel: (206) 419-7332
     Seattle, WA 98104                          meena@meenamenter.com
 9   (206) 464-7744
     marsha.chien@atg.wa.gov                    Class Counsel
10   andrea.brenneke@atg.wa.gov
11   lane.polozola@atg.wa.gov
     patricio.marquez@atg.wa.gov
12
     Attorneys for     Plaintiff   State   of
13   Washington
14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATION RE DEPOSITION BY              6               ATTORNEY GENERAL OF WASHINGTON
                                                                         Civil Rights Division
      REMOTE VIDEO MEANS--3:17-cv-                                   800 Fifth Avenue, Suite 2000
      05806-RJB                                                          Seattle, WA 98104
                                                                            (206) 442-4492
            Case 3:17-cv-05806-RJB Document 394 Filed 06/10/20 Page 7 of 7




 1                                                 ORDER

 2          IT IS SO ORDERED:
 3          DATED this 10th day of June, 2020.
 4

 5

 6
                                          A
                                          ROBERT J. BRYAN
 7                                        United States District Judge
     Jointly Presented by:
 8
     SCHROETER GOLDMARK & BENDER
 9

10   s/ Jamal Whitehead
     Adam J. Berger, WSBA #20714
11   Lindsay L. Halm, WSBA #37141
     Jamal Whitehead, WSBA #39818
12
     Class Counsel
13

14   AKERMAN LLP

15   s/ Adrienne Scheffey
     Colin L. Barnacle (Admitted pro hac vice)
16   Ashley E. Callhoun (Admitted pro hac vice)
17   Adrienne Scheffey (Admitted pro hac vice)

18   Attorneys for Defendant

19   ROBERT W. FERGUSON
     Attorney General of Washington
20

21   s/ Marsha Chien
     MARSHA CHIEN, WSBA No. 47020
22   ANDREA BRENNEKE, WSBA No. 22027
     LANE POLOZOLA, WSBA No. 50138
23   PATRICIO A. MARQUEZ, WSBA No. 47693
24   Attorneys for Plaintiff State of Washington
25

26

       STIPULATION RE DEPOSITION BY                   7                  ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       REMOTE VIDEO MEANS--3:17-cv-                                           800 Fifth Avenue, Suite 2000
       05806-RJB                                                                  Seattle, WA 98104
                                                                                     (206) 442-4492
